Title: From George Washington to Clement Biddle, 8 December 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 8th Decr 1799

Your letters of the 23d Ulto and 1st instant have both been received. the part which relates to Mr Custis’s pay—as an Officer in the Cavalry—has been given to him, and he writes you himself on the subject. I have naught therefore to add on it.
Captn Ellwood had not arrived at Alexandria yesterday, from hence I conclude he was to have touched at Norfolk; otherwise his passage will have been tedious. I have it in contemplation, but shall not decide positively on the measure until the arrival of that Vessel, to send you a hundred or two Barrels of flour, to dispose of for me, in the Philadelphia market, as it commands a better price there, than in alexandria; and some barrels of Fish also—on Commission. If this does not take place, I have about $200 in the Bank of Pennsylvania for wch I shall give you a check, to enable you to pay for the articles already sent me by Ellwood, and such as will be requested in this letter.
There can be no dependance on Imported Seeds, unless they are kept in the Steerage or Cabbin; and few Masters of Vessels will do this. In the Hold, the chance is, that the heat of it, will destroy vegetation; little of it ever turning out well. Under this impression, I shall decline taking more than a very small quantity of Mr Reay Kings seeds; supposing them to be imported. But request, that you would send me by the first conveyance (for fear of Frost) Six bushels of Clover seed—present year’s growth—saved in the Country.

Get, if you please, in case you are not a good judge of Seeds, some person who is so, to inspect, and see that it is not mixed with another Seed, not much unlike it, which is an injurious introduction into fields.
I am particular always in my seeds, because nothing is more to be regretted in a course of rotation, than to sow Seed that does not come up; or, that which is impure, the whole system being deranged by it. To the Clover seed, please to add by way of trial, 5 lbs. of Lucerne; and as I am unacquainted with Herdgrass, one pound of that Seed also, for an experiment. With estm and regard, I am—Dear Sir Your Obedient Hble Servant

Go: Washington

